 



Exhibit 10.2

ROCKWELL AUTOMATION INC.
RESTRICTED STOCK AGREEMENT

To:

     In accordance with Section 6 of the Rockwell Automation, Inc. 2003
Directors Stock Plan, as amended (the Plan), resolutions adopted at the
February 4, 2004 meeting of the Board of Directors (the Board) of Rockwell
Automation, Inc. (the Corporation) and your election pursuant to the Plan dated
December 1, 2003, 500 shares of Common Stock of the Corporation have been
granted to you today as restricted stock in respect of your continuing service
as a director of the Corporation. Additional shares shall be granted to you as
restricted stock pursuant to the Plan as follows:

     (i) On October 1, 2004, in respect of your service on the Board, the number
of shares whose value (based on the Closing Price on that date) equals the
amount of the annual retainer fee to be paid in restricted stock as determined
by the Board pursuant to Section 8(a) of the Plan.

     In this Restricted Stock Agreement, the shares granted today and to be
granted on the date set forth above are collectively called Restricted Shares.

     The Restricted Shares have been or will be granted to you upon the
following terms and conditions:



1.   Earning of Restricted Shares

     (a) If (i) you shall continue as a director of the Corporation until you
retire from the Board under the Board’s retirement policy; or (ii) you shall
resign from the Board or cease to be a director of the Corporation by reason of
the antitrust laws, compliance with the Corporation’s conflict of interest
policies, death or disability; or (iii) a Change of Control as defined in
Article III, Section 13(I)(1) of the Corporation’s By-Laws (or any successor
provision) shall occur, then you shall be deemed to have fully earned all the
Restricted Shares subject to this Restricted Stock Agreement.

     (b) If you resign from the Board or cease to be a director of the
Corporation for any other reason, you shall be deemed not to have earned any of
the Restricted Shares and shall have no further rights with respect thereto
unless the Board shall determine, in its sole discretion, that you have resigned
from the Board or ceased to be a director by reason of circumstances that the
Board determines not to be adverse to the best interests of the Corporation.



2.   Retention of Certificates for Restricted Shares

     Certificates for the Restricted Shares and any dividends or distributions
thereon or in respect thereof that may be paid in additional shares of Common
Stock, other securities of the Corporation or securities of another entity
(Stock Dividends) shall be

 



--------------------------------------------------------------------------------



 



delivered to and held by the Corporation, or shall be registered in book entry
form subject to the Corporation’s instructions, until you shall have earned the
Restricted Shares in accordance with the provisions of paragraph 1. To
facilitate implementation of the provisions of this Restricted Stock Agreement,
you undertake to sign and deposit with the Corporation’s Office of the Secretary
such documents appropriate to effectuate the purpose and intent of this
Restricted Stock Agreement as the Corporation may reasonably request from time
to time.



3.   Dividends and Voting Rights

     Notwithstanding the retention by the Corporation of certificates (or the
right to give instructions with respect to shares held in book entry form) for
the Restricted Shares and any Stock Dividends, you shall be entitled to receive
any dividends that may be paid in cash on, and to vote, the Restricted Shares
and any Stock Dividends held by the Corporation (or subject to its instructions)
in accordance with paragraph 2, unless and until such shares have been forfeited
in accordance with paragraph 5.



4.   Delivery of Earned Restricted Shares

     As promptly as practicable after you shall have been deemed to have earned
the Restricted Shares in accordance with paragraph 1, the Corporation shall
deliver to you (or in the event of your death, to your estate or any person who
acquires your interest in the Restricted Shares by bequest or inheritance) the
Restricted Shares, together with any Stock Dividends then held by the
Corporation (or subject to its instructions).



5.   Forfeiture of Unearned Restricted Shares

     Notwithstanding any other provision of this Restricted Stock Agreement, if
at any time it shall become impossible for you to earn any of the Restricted
Shares in accordance with this Restricted Stock Agreement all the Restricted
Shares, together with any Stock Dividends, then being held by the Corporation
(or subject to its instructions) in accordance with paragraph 2, shall be
forfeited, and you shall have no further rights of any kind or nature with
respect thereto. Upon any such forfeiture, the Restricted Shares, together with
any Stock Dividends, shall be transferred to the Corporation.



6.   Transferability

     The Restricted Shares and any Stock Dividends are not transferable by you
otherwise than by will or by the laws of descent and distribution and shall be
deliverable, during your lifetime, only to you.



7.   Withholding

     The Corporation shall have the right, in connection with the delivery of
the Restricted Shares and any Stock Dividends subject to this Restricted Stock
Agreement, (a) to deduct from any payment otherwise due by the Corporation to
you or any other person receiving delivery of the Restricted Shares and any
Stock Dividends an

 



--------------------------------------------------------------------------------



 



amount equal to any taxes required to be withheld by law with respect to such
delivery, (b) to require you or any other person receiving such delivery to pay
to it an amount sufficient to provide for any such taxes so required to be
withheld or (c) to sell such number of the Restricted Shares and any Stock
Dividends as may be necessary so that the net proceeds of such sale shall be an
amount sufficient to provide for any such taxes so required to be withheld.



8.   Applicable Law

     This Restricted Stock Agreement and the Corporation’s obligation to deliver
Restricted Shares and any Stock Dividends hereunder shall be governed by and
construed and enforced in accordance with the laws of Delaware and the Federal
law of the United States.

     

  ROCKWELL AUTOMATION, INC
 
   
 
   

  By:
 
   
 
   

  W. J. Calise, Jr.
Senior Vice President, General Counsel
and Secretary
 
   
Dated: February 4, 2004
   
 
   
Agreed to this        th day of February, 2004.
   
 
   
 
   

--------------------------------------------------------------------------------

   
 
   
Address:
   
 
   

--------------------------------------------------------------------------------

   
 
   

--------------------------------------------------------------------------------

   
 
   

--------------------------------------------------------------------------------

   
 
   

--------------------------------------------------------------------------------

   

 